Name: Commission Regulation (EEC) No 1901/89 of 29 June 1989 derogating from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the sizing of apples for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6. 89 Official Journal of the European Communities No L 184/ 19 COMMISSION REGULATION (EEC) No 1901/89 of 29 June 1989 derogating from Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears as regards the sizing of apples for the 1989/90 marketing year line with production and marketing requirements for the 1989/90 marketing year ; whereas those minimum sizes should accordingly be increased for that marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruits and vegetables ('), as last amended by Regulation (EEC) No 1119/89 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas Annex III to Commission Regulation (EEC) No 920/89 (3) lays down quality standards for dessert apples and pears ; whereas that Regulation enters into force on 1 July 1989 ; Whereas those standards provide for the obligation to comply with a minimum size, depending in particular on the quality class of the product ; whereas the minimum size laid down for apples of large fruit varieties and that for apples of other varieties classified in class II is not in HAS ADOPTED THIS REGULATION : Article 1 For the 1989/90 marketing year, by way of derogation from the provisions of Part III entitled 'Provisions concerning sizing' of Annex III to Regulation (EEC) No 920/89, the provisions applicable as regards the minimum size for apples shall be as follows : Extra I II III Apples Large fruit varieties 70 mm 65 mm 65 mm 50 mm Other varieties 60 mm 55 mm 55 mm 50 mm Article 2 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1989. For the Commission Ray MAC SHARRY ember of the Commissio (') OJ No L 118, 10. 5. 1972, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 12. (3) OJ No L 97, 11 . 4. 1989, p. 19.